Citation Nr: 0118485	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical and thoracic spine, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
January 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for 
degenerative disc disease of the cervical and thoracic spine, 
rated as 40 percent disabling.  A notice of disagreement was 
received in December 2000, a statement of the case was issued 
in March 2001, and a substantive appeal was received in April 
2001.  Although a hearing at the RO was initially requested, 
this request was subsequently withdrawn.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the cervical and thoracic spine is manifested by chronic and 
constant pain objectively demonstrated by a reduced range of 
cervical motion, marked tenderness to palpation over all 
aspects on his neck, and palpable tenderness over his 
shoulders resulting in a disability picture which more nearly 
approximates that resulting from pronounced intervertebral 
disc syndrome.


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for the 
veteran's service-connected degenerative disc disease of the 
cervical and thoracic spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and 4.71, Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation.  The issue on appeal has been addressed 
by the RO in the rating decision and statement of the case.  
In those documents, the veteran has been furnished notice of 
the applicable laws and regulations regarding the criteria 
for an increased rating for degenerative disc disease of the 
cervical and thoracic spine.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes pertinent 
medical records identified by the veteran.  No additional 
pertinent evidence has been identified.  Further, the veteran 
was most recently afforded a VA examination in October 2000, 
and the Board finds this examination to be adequate.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
of the claim on appeal despite the fact that implementing 
regulations have not yet been promulgated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42, the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected degenerative disc disease of 
the cervical and thoracic spine is rated under Diagnostic 
Code 5293.  Under this code, a 40 percent rating will be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293.

The United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board finds that the evidence supports a grant of a 60 
percent rating for the veteran's service-connected 
degenerative disc disease of the cervical and thoracic spine.  
Under 38 C.F.R. §§ 4.40, 4.45, an increased rating may be 
assigned on the basis of additional functional loss due to 
pain.  In this case, the medical evidence shows that the 
veteran experiences chronic and constant pain in his cervical 
and thoracic spine.  Specifically, the October 2000 VA 
examination report shows that he was assessed as having 
chronic and constant cervical pain.  This report also shows 
that he had a reduced range of cervical motion, marked 
tenderness to palpation over all aspects on his neck, and 
palpable tenderness over his shoulders.  VA outpatient 
treatment records then show that he continued to receive 
treatment for cervical and thoracic pain from October 2000 to 
January 2001.

While not all the neurological symptoms necessary for a 60 
rating under Diagnostic Code 5293 have been shown, October 
2000 VA MRI results reflect degenerative disc disease and 
tend to corroborate the aforementioned VA medical records 
which show that the veteran experiences chronic and constant 
pain in his cervical and thoracic spine.  Therefore, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the disability picture more nearly 
approximates that listed under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome.  Accordingly, a 60 
percent rating is warranted under that Code. 38 C.F.R. § 4.7.

The Board notes that the 60 percent rating is the maximum 
rating allowed under Diagnostic Code 5293, and that a rating 
in excess of 60 percent is not warranted under any other 
potentially applicable diagnostic codes.

The Board further finds that this claim does not present such 
an exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran 
has been hospitalized frequently for his degenerative disc 
disease of the cervical and thoracic spine.  In addition, the 
evidence does not show that this disability has caused a 
marked interference with employment.  Therefore, the Board 
finds that the evidence reflects that the overall disability 
picture does not rise to a level which would warrant 
assigning this disability a rating greater than 60 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision than rendered herein.


ORDER

Entitlement to a 60 percent rating for service-connected 
degenerative disc disease of the cervical and thoracic spine 
is warranted.  The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



